Citation Nr: 1629995	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for right leg below the knee amputation secondary to service-connected Hailey-Hailey disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The repeated chronic tendency to secondary infection as the result of breakdown of the skin during flare-ups of the Veteran's service-connected Hailey-Hailey disease was a contributing factor to his right leg below the knee amputation.


CONCLUSION OF LAW

The criteria to establish service connection for right leg below the knee amputation secondary to Hailey-Hailey disease are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that due to his service-connected skin disability, he developed a bacterial infection in his right leg that resulted in his right leg below the knee amputation.  As such, he maintains that secondary service connection is warranted.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In December 2012, the Veteran underwent right lower extremity below knee amputation secondary to gas gangrene to the right lower extremity.  The Veteran's treating dermatologist submitted a May 2016 statement.  He noted that he had treated the Veteran from January 1988 to August 2014 for Hailey-Hailey disease.  He indicated that the Veteran's disease had been characterized by acute outbreaks of large patches of painful, crusted, superficial erosions that usually occurred in sites of friction or irritation.  During these outbreaks the barrier function of the skin would be compromised and the Veteran frequently developed secondary bacterial infections and cellulitis which on occasion required systemic antibiotic treatment.  The dermatologist opined that this repeated chronic tendency to secondary infection as the result of breakdown of the skin during flare-ups of his Hailey-Hailey disease was a contributing factor to his right leg amputation.

In light of the treating dermatologist's opinion, the Board finds that the Veteran's service-connected Hailey-Hailey disease was a contributing factor to his right leg amputation.  The evidence establishes that the Veteran's right leg amputation is related to his service-connected Hailey-Hailey disease, and thus secondary service connection for right leg below the knee amputation is warranted.


ORDER

Service connection for right leg below the knee amputation secondary to service-connected Hailey-Hailey disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


